           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 1 of 9



1    [Counsel listed in signature block]

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
9                                     SAN FRANCISCO DIVISION
10

11    ILLUMINA, INC.,                             Case No. 3:18-CV-01662-SI
12                  Plaintiff/
                    Counterclaim-Defendant,       JOINT CASE MANAGEMENT
13
             v.                                   CONFERENCE STATEMENT
14
                                                  CMC Date:    April 13, 2020
15    NATERA, INC.,                               Time:        1:30 p.m.
                                                  Judge:       Hon. Susan Illston
16                  Defendant/
                    Counterclaim-Plaintiff.
17

18

19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                          CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 2 of 9



1           Pursuant to the Court’s Notice (Dkt. No. 185), plaintiff/counterclaim-defendant Illumina,

2    Inc. (“Illumina”) and defendant/counterclaim-plaintiff Natera, Inc. (“Natera”) (collectively, the

3    “Parties”) together submit this Joint Case Management Conference Statement in advance of the

4    telephonic Case Management Conference scheduled for April 13, 2020 at 1:30 p.m.

5    I.     CASE STATUS

6           A.     Brief Description of Facts and Events Underlying the Action

7           U.S. Patent No. 9,493,831: Illumina brought this action against Natera, accusing Natera’s

8    Panorama Prenatal Test of infringing U.S. Patent No. 9,493,831 (the “’831 Patent”), entitled

9    “Methods of Fetal Abnormality Detection.” See Dkt. No. 1. Natera’s Panorama product is a prenatal

10   test based on the use of cell free fetal DNA that tests for fetal genetic disorders. See id. Illumina

11   contends that Natera’s infringement has been willful and seeks all available remedies, including

12   damages and a permanent injunction. See id.

13          Natera denies that any of its accused products, including its Panorama Prenatal Test, infringe

14   the asserted claims of Illumina’s ’831 Patent. See Dkt. No. 61. Natera has asserted counterclaims

15   of non-infringement and invalidity, as well as affirmative defenses, including that the asserted claims

16   are invalid and/or unenforceable for one or more reasons, including for failure to meet one or more

17   of the requirements under 35 U.S.C. §§ 101, 102, 103, and 112. See id. Natera contends that it has

18   not willfully infringed, and does not willfully infringe, the asserted claims. See id. Natera also

19   contends that Illumina’s claims are barred or limited under principles of equity. See id. Finally,

20   Natera contends that Illumina is not entitled to any damages or injunctive relief. See id.

21          U.S. Patent No. 8,682,592: Natera filed a counterclaim against Illumina, accusing Illumina’s

22   Verifi®, Verifi® Plus, VeriSeq™ PGS, VeriSeq™ NIPT of infringing U.S. Patent No. 8,682,592

23   (the “’592 Patent”), entitled “System and Method for Cleaning Noisy Genetic Data from Target

24   Individuals Using Genetic Data from Genetically Related Individuals.” See Dkt. No. 61. Illumina’s

25   Verifi® and VeriSeq™ products test for chromosomal abnormalities, such as aneuploidy, using

26   genetic material collected from a single cell or cells from an embryonic biopsy or cell free fetal DNA

27   found in maternal blood. Natera asserts that Illumina’s infringement has been willful and deliberate,

28   and seeks all available remedies, including damages and a permanent injunction. See id.
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT         1                           CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 3 of 9



1              Illumina denies that any of its accused products, including its Verifi® and VeriSeq™

2    products, infringe the asserted claims of Natera’s ’592 Patent. See Dkt. No. 63. Illumina asserts

3    that it has not infringed and is not infringing, directly, indirectly, contributorily, by inducement, or

4    in any other manner, either literally or by the doctrine of equivalents. See id. Illumina has also

5    asserted various defenses, including that the ’592 Patent is invalid for failure to satisfy the conditions

6    of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112. See id. Finally, Illumina asserts

7    that Natera may not claim or recover any relief. See id.

8              B.     Summary Judgment Status

9              The parties filed summary judgment motions on April 7. Natera has moved for summary

10   judgment that (1) the ’831 Patent is invalid under 35 U.S.C. §101; (2) the ’831 Patent is separately

11   invalid for lack of enablement; (3) Natera does not infringe the ’831 Patent; and (4) for certain

12   damages limitations based on partial unenforceability. Illumina has moved for summary judgment

13   that (1) the ’592 Patent is invalid under 35 U.S.C. §101; and (2) Illumina does not infringe the ’592

14   Patent.

15             C.     Case Schedule

16             On February 18, 2020, the parties received a Clerk’s Notice advancing the previously

17   scheduled pretrial and trial. Dkt. No. 176. The Notice advanced the trial date by two weeks, from

18   July 7th to June 22nd.

19             On March 30, 2020, the parties received a Clerk’s Notice setting a telephonic Further Case

20   Management Conference. Dkt. No. 185. The notice indicated that all “previously set deadlines shall

21   remain in effect.” Id.

22             The current case schedule is below, taking into account the advanced trial date:

23

24                              Event                        Deadline
                                Dispositive Motions          April 7, 2020
25                              Oppositions to Dispositive   April 21, 2020
                                Motions
26                              Reply in Support of          April 28, 2020
27                              Dispositive Motions
                                Hearing on Dispositive       No later than May 12,
28                              Motions                      2020
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT          2                         CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 4 of 9



1                             Pretrial Statement and        May 13, 2020
                              Motions in Limine
2
                              Responses to Motions in       May 20, 2020
3                             Limine
                              Pretrial Conference           May 27, 2020 at
4                                                           3:30 pm
                              Trial                         June 22, 2020 at
5                                                           8:30 am
6    Dkt. No. 130; Dkt. No. 176.
7           Illumina’s Position
8           Illumina respectfully requests that the trial date be rescheduled for the August or September
9    2020 time frame. With trial approaching and the global pandemic ongoing, the case schedule
10   warrants attention and restructuring.
11          Notwithstanding the coronavirus pandemic, the June 22 trial date set by the Court sua sponte
12   on February 18, see Dkt. No. 176, presents significant scheduling concerns for Illumina. Lead
13   counsel for Illumina has a previously scheduled trial beginning June 8 in the District of Delaware,
14   and anticipates that this trial could possibly extend through June 22. The trial date in the Delaware
15   case was set more than a year ago, and it is the client Guardant not its attorneys that decides whether
16   it wants to maintain that date. Guardant, not its attorneys, requested that the June 8 date be
17   maintained. On March 30, the Delaware judge confirmed that the Delaware trial remains on
18   calendar. The Delaware case is not situated anything like the present matter. Summary judgment
19   briefing with full expert discovery was completed in the Delaware case long ago. By contrast, in
20   the present matter, significant expert discovery and summary judgment briefing is still outstanding,
21   with the potential for additional briefing to be necessary. Additionally, the Delaware case will not
22   be just a 5-day trial, despite Natera’s implications below. While five days was the time estimate
23   when the case was originally filed, circumstances have changed. The Delaware case involves four
24   patents plus antitrust issues. As a data point, counsel for Illumina completed a trial before the same
25   judge in Delaware just three weeks ago, which involved four patents and no antitrust claims; the
26   judge extended the length of that trial beyond the originally scheduled five days.
27          Natera also references a status report filed in the Delaware case, but that statement was filed
28   long before the coronavirus pandemic and long before it led to Natera’s cancellation of the
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT         3                        CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 5 of 9



1    depositions of its experts. As it stands, there are four Natera depositions that need to take place.

2    While Natera self-servingly contends that these expert depositions are not “critical,” it affirmatively

3    relies on its expert reports for its summary judgment motions. The depositions are vital and it would

4    be unfair to deprive Illumina of those depositions. It is worth noting that Natera previously

5    represented that it had conflicts with the June 22 trial date. See Ex. A (2/24/2020 K. Boyd email to

6    E. Reines).

7            At the time the trial was rescheduled, the parties agreed to hold off contacting the Court

8    regarding these conflicts until after the completion of a further settlement conference with

9    Magistrate Corley, which was scheduled for March 16. Although the parties have added an

10   additional settlement conference on April 14, settlement discussions have not yet succeeded.

11           In light of the above, Illumina respectfully requests the Court postpone the currently

12   scheduled June 22nd trial date. Given the uncertain times and the demands on the Court, Illumina

13   requests that the trial be rescheduled for the August or September 2020 time frame.

14           Natera’s Position

15           Natera does not believe the trial June 22 date needs to be changed.

16           First, Illumina does not have a scheduling conflict. Based on Natera’s review of PACER

17   filings, the case that Illumina is referring to is Guardant Health, Inc. v. Foundation Medicine, Inc.,

18   17-cv-1616. Ed Reines and Derek Walter (along with many other Weil attorneys and another law

19   firm) represent Guardant. According to a February 19, 2020 order from Judge Stark in that matter,

20   “a jury trial will be held between June 8 and 12, 2020.” See Ex. B. The Delaware trial is scheduled

21   to end ten days before this trial is scheduled to start.

22           Moreover, any problem with timing is Illumina’s own responsibility. On February 18, 2020,

23   Guardant submitted a request to the Delaware court for that trial to be set in June. See Ex. C. This

24   Court set the June 22 trial date on that same day. While it is not clear from the docket if the Guardant

25   request was submitted earlier in the day than this Court’s order, what is clear is that the docket

26   reflects no filing from Weil (or co-counsel) updating the Delaware court about counsel’s availability

27   in June before that court set the June 8-12 trial. Furthermore, on March 24, 2020, Weil’s co-counsel

28   made another filing asking the Delaware court to maintain the June 8-12 trial date, and made no note
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT           4                       CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 6 of 9



1    of this trial scheduled to begin on June 22. See Ex. D.

2            Second, Natera’s trial schedule conflicts (that it brought to Illumina’s attention on February

3    24) have resolved or are resolvable. The Natera expert witness with a conflict due to a family

4    vacation no longer has that conflict, as the vacation has been cancelled. The other Natera expert

5    witness (Dr. Michael Metzker) is scheduled to testify in trial in this district, and that trial is scheduled

6    to conclude June 26. Natera proposes resolving this scheduling conflict with trial management. Dr.

7    Metzker is Natera’s technical expert on the ’831 patent. He will present no testimony relevant to

8    the ’592 patent. Natera proposes that the trial be structured to begin with the ’592 patent, which

9    would resolve Dr. Metzker’s scheduling conflict.

10           Finally, it is reasonable to complete trial preparation in the more than two months remaining

11   before the June trial date. Rulings on the pending summary judgment motions may dramatically

12   limit the scope of any necessary trial. The only remaining expert depositions are of technical experts.

13   Because the complete opinions of experts are contained in their expert reports, these depositions are

14   not critical. Indeed, the parties had previously agreed that depositions of damages experts were

15   unnecessary. We can schedule these depositions (and the other pending fact deposition on Natera’s

16   opinion letter) before the June trial date, and have the depositions remotely (as is becoming common)

17   if necessary.

18          D.       Alternative Dispute Resolution

19           The parties had a settlement conference with Magistrate Judge Corley in November, and

20   have been working on a term sheet since then, exchanging many drafts and having multiple follow

21   up communications. The parties have another check-in call scheduled before Magistrate Judge

22   Corley on April 14, 2020.

23

24

25

26

27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT           5                          CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 7 of 9



1                                                 Respectfully submitted,

2                                                 WEIL, GOTSHAL & MANGES LLP

3     Dated: April 8, 2020                        By:   _/s/ Derek C. Walter____
                                                        Derek C. Walter
4
                                                        Edward R. Reines (Bar No. 135960)
5                                                       edward.reines@weil.com
                                                        Derek C. Walter (Bar No. 246322)
6                                                       derek.walter@weil.com
                                                        Amanda K. Branch (Bar No. 300860)
7                                                       amanda.branch@weil.com
                                                        Christopher S. Lavin (Bar No. 301702)
8                                                       christopher.lavin@weil.com
                                                        WEIL, GOTSHAL & MANGES LLP
9                                                       201 Redwood Shores Parkway
                                                        Redwood Shores, CA 94065
10                                                      Telephone: 650.802.3000
                                                        Fax: 650.802.3100
11

12                                                      Garland T. Stephens (admitted – N.D. Cal.)
                                                        garland.stephens@weil.com
13                                                      WEIL, GOTSHAL & MANGES LLP
                                                        700 Louisiana, Suite 1700
14                                                      Houston, TX 77002
                                                        Telephone: 713-546-5000
15                                                      Fax: 713-224-9511

16                                                      Attorneys for Plaintiff/Counterclaim-
                                                        Defendant
17                                                      ILLUMINA, INC.
18

19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT     6                         CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 8 of 9



1                                                 TURNER BOYD LLP, LAW OFFICES OF SEAN
                                                  M. BOYLE and SMITH BALUCH LLP
2

3     Dated: April 8, 2020                        By:   _/s/ Karen I. Boyd
                                                        Karen I. Boyd
4
                                                        Karen I. Boyd (Bar No. 189808)
5                                                       boyd@turnerboyd.com
                                                        Jennifer Seraphine (Bar No. 245463)
6                                                       seraphine@turnerboyd.com
7                                                       Robert John Kent, Jr. (Bar No. 250905)
                                                        kent@turnerboyd.com
8                                                       Keeley Irene Vega (Bar No. 259928)
                                                        vega@turnerboyd.com
9                                                       Louis Lut Hin Wai (Bar No. 295089)
                                                        wai@turnerboyd.com
10                                                      TURNER BOYD LLP
                                                        702 Marshall Street, Suite 640
11                                                      Redwood City, CA 94063
                                                        Telephone: 650-521-5930
12
                                                        Sean M. Boyle (Bar No. 238128)
13                                                      boyle.s.m.law@gmail.com
                                                        LAW OFFICES OF SEAN M. BOYLE
14                                                      1373 Dolomite Way
                                                        3000 El Camino Real
15                                                      San Elijo, CA 92078
                                                        Telephone: 760-410-9421
16

17                                                      Matthew A. Smith (Bar No. 308763)
                                                        smith@smithbaluch.com
18                                                      SMITH BALUCH LLP
19                                                      702 Marshall Street, Suite 640
                                                        Menlo Park, CA 94025
20                                                      Telephone: 202-669-6207
21
                                                        Attorneys for Defendant/Counterclaim-
22                                                      Plaintiff
                                                        NATERA, INC.
23

24

25

26

27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT    7                         CASE NO. 3:18-CV-01662-SI
           Case 3:18-cv-01662-SI Document 194 Filed 04/08/20 Page 9 of 9



1                                             CERTIFICATION
2           I, Derek C. Walter, am the ECF User whose identification and password are being used to
3    file this Joint Case Management Conference Statement. In compliance with Civil Local Rule 5-
4    1(i)(3), I hereby attest that Karen I. Boyd has concurred in this filing.
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT          8                       CASE NO. 3:18-CV-01662-SI
